DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 4, 2022 has been entered.
 	Claims 1-20 and 26 have been canceled; claims 21, 22, 27, 33 and 39 have been amended; and, claim 41 has been added as a new claim. 
	Claims 21-25 and 27-41 remain pending in this application.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21, 23-25, 28-31 and 35-38 are rejected under 35 U.S.C. 103 as being unpatentable over Larsson (US 2014/0229091 A1), in view of Matthews et al. (US 2016/0298537 A1).
Regarding claims 21, 28 and 35, Larsson discloses a vehicle, comprising: an internal combustion engine; a fuel filter coupled to the internal combustion engine; a fuel temperature sensor positioned proximate to the fuel filter and configured to measure a temperature of fuel associated with the fuel filter (fuel temperature sensor “proximate” to the fuel filter, and it is associated” with the filter [0009-0011]); a vehicle state sensor (the application discloses a fuel level sensor in [0014], velocity sensor disclosed in claim 1, ambient temperature sensor, etc.); and an electronic control unit (ECU, [0025]) configured to: receive fuel temperature information from the fuel temperature sensor; detect a fuel temperature of fuel associated with the fuel filter [0009]; in response to determining that the fuel temperature indicated by the fuel temperature information is below a startup temperature threshold value, transmitting an instruction to an engine crank to start the internal combustion engine [0021].
Larsson is silent to an engine control unit that receives a vehicle state information from the vehicle state sensor; perform, based on the vehicle state information, a post-ignition interlock check; and based on determining that the post-ignition interlock check has failed, transmit an instruction to the internal combustion engine to shut down. Matthews discloses a vehicle [0025] comprising: an internal combustion engine (10); a vehicle state sensor [0033]; and an electronic control unit (ECU) (25) configured to: receive vehicle state information from the vehicle state sensor; perform, based on the vehicle state information, a post-ignition interlock check; based on determining that the post-ignition interlock check has failed, transmit an instruction to the internal combustion engine to shut down [0045]. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide the engine state check post ignition as taught by Matthews in the engine of Larsson in order to prevent any damage to the vehicle. Although not “inherent”, it is well known in the engine art to perform multiple checks associated with an engine and shut the engine off if there is a failure. 

Regarding claims 23, 29 and 36, Larsson as modified with Matthews discloses the vehicle, wherein the ECU is further configured to: in response to determining that the internal combustion engine has been running for a predetermined amount of time, transmit an instruction to the internal combustion engine to shut down (Matthews: [0045]).

Regarding claims 24, 30 and 37, Larsson as modified with Matthews discloses the vehicle wherein the ECU is further configured to: continue to receive fuel temperature information from the fuel temperature sensor while the internal combustion engine is running; and in response to determining that the fuel temperature indicated by the fuel temperature information is above a shutdown temperature threshold value, transmit an instruction to the internal combustion engine to shut down (Larsson: [0022]). 

Regarding claims 25 and 31, Larsson as modified with Matthews is silent to an engine applied to a Class 8 truck. Matthews teaches that his engine can be applied to different stationary or mobile applications [0025]. It would have been obvious to one of ordinary skill in the art at the effective filing date to provide the system of Larsson as modified with Matthews to a Class 8 truck, since applicant has not disclosed that the particular class has an important significance and it appears that the invention would perform equally well with any vehicle as taught by Larsson.

Regarding claim 38, Larsson discloses the non-transitory computer-readable medium of claim 37, wherein the shutdown temperature threshold value is greater than the startup temperature threshold value (Larsson, claim 14 recites: “starting the internal combustion engine if the temperature in the fuel filter is 4 to 6 degrees or more below a cold filter plugging point temperature of fuel in the vehicle; and switching off the internal combustion engine when the temperature in the fuel filter has increased to the cold filter plugging point temperature”).

Claims 22, 32 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Larsson et al. (US 2014/0229091 A1), in view of Matthews et al. (US 2016/0298537 A1), and in further view of Verhein (US 2010/0139627 A1).
Regarding claims 22 and 32, Larsson modified with Matthews is silent to an engine comprising a return fuel line configured to provide heated return fuel from the internal combustion engine to the fuel tank; and a coolant heat exchanger configured to warm the fuel filter using engine coolant. Verhein discloses at least one of: a return fuel line (2) configured to provide heated return fuel from the internal combustion engine to the fuel tank; wherein heated return is provided directly from the internal combustion engine to the fuel filter [0089]; and a coolant heat exchanger (line 4’) configured to warm the fuel filter using engine coolant [0089]. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide the fuel filter elements of Verhein to the engine of Larsson as modified with Matthews in order to prevent clogging of the fuel system.

Regarding claim 41, Larsson modified with Matthews does not disclose a fuel temperature sensor is configured to measure the temperature of fuel directly upstream or within the fuel filter. Verhein discloses a vehicle [0033], comprising: an internal combustion engine (7); a fuel filter (8) coupled to the internal combustion engine (Fig. 2); and a fuel temperature sensor configured to measure a temperature of fuel within the fuel filter (paragraph [0039] discloses that a fuel sensor can be positioned anywhere in a system, including a positioning within a filter). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide the diesel temperature sensor of Larsson approximate or within the filter as taught by Verhein, in order to detect a more accurate fuel temperature reading.

Claims 27, 33 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Larsson et al. (US 2014/0229091 A1), in view of Matthews et al. (US 2016/0298537 A1), and in further view of Watanabe et al. (US 2007/0073470 A1), hereafter Watanabe.
Larsson as modified with Matthews is silent to having a pre-ignition interlock check in response to the instruction to the engine crank to start the internal combustion engine; and based on determining that the pre-ignition interlock check has failed, transmitting an instruction to the internal combustion engine to remain shut down. Watanabe discloses an engine comprising a fuel temperature sensor (138, 139), and a method performing a pre-ignition interlock check in response to the instruction to the engine crank to start the internal combustion engine; and based on determining that the pre-ignition interlock check has failed, transmitting an instruction to the internal combustion engine to remain shut down ([0026], [0046], [0061-0062]). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to apply the method of Watanabe to the engine of Larsson as modified with Matthews in order to prevent any damage to the engine that a malfunction may cause.

Claims 34 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Larsson et al. (US 2014/0229091 A1), in view of Matthews et al. (US 2016/0298537 A1), and in further view of Uchiyama (US 2005/0103312 A1). 
Larsson modified with Matthews is silent to having an engine-malfunction indicator. Uchiyama discloses a fuel injection and diagnosis system wherein an engine-malfunction is displayed with an indicator [0199]. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide an indicator of Uchiyama in the vehicle of Larsson modified with Matthews in order to inform a driver of a failure. 

Response to Arguments
Applicant's arguments filed May 4, 2022 have been fully considered but they are not persuasive. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In addition, applicant's argument that Matthews is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  
Applicant argues that prior art Matthews does not disclose or suggest starting or shutting down an engine based on signal from a temperature sensor proximate to the fuel filter which measures temperature at the fuel filter. Examiner asserts that claims are given their broadest reasonable interpretation consistent with the specifications. In this instance, the independent claims merely recite “a vehicle state sensor”, and “based on the vehicle state information, a post-ignition interlock check; and based on determining that the post-ignition interlock check has failed, transmit an instruction to the internal combustion engine to shut down”. The claims do not disclose a that one function dependent on the other. The post-ignition interlock check dependent on the state sensor is not dependent on the fuel filter temperature method. Upon the amendment, examiner has changed 35 U.S.C. 103 rejection such that Larsson is the primary art, modified with Matthews. The method of Matthews and other post ignition checks are well known in the art, and are not found inventive in the combination with the method of Larsson. 
Additionally, the applicant argues that prior art Verhein does not teach advantages of placing a temperature inside a fuel filter, or within a fuel system. Examiner disagrees since the temperature of fuel to be used in an engine is key factor in Verhein’s invention. However, Verhein is a supporting art that teaches that temperature of fuel can be collected inside of a filter, instead of interpolation. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEUTA B HOLBROOK whose telephone number is (571)270-3276. The examiner can normally be reached Monday - Friday 8am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LINDSAY LOW can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TEUTA HOLBROOK/
Examiner
Art Unit 3747



/GEORGE C JIN/            Primary Examiner, Art Unit 3747